EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of April 11, 2007, by
and between EnerJex Resources, Inc., a Nevada corporation, with headquarters
located at 7300 West 110th, Seventh Floor, Overland Park, Kansas 66210
(“Parent”), and the undersigned buyers (each individually, a “Buyer,” and
collectively, the “Buyers”).

WHEREAS:

A.           In connection with the Securities Purchase Agreement by and among
Parent, Midwest Energy, Inc., a Nevada corporation (the “Company”), and Buyers
of even date herewith (the “Securities Purchase Agreement”), (i) the Company has
agreed, upon the terms and subject to the conditions set forth in the Securities
Purchase Agreement, to issue and sell to each Buyer senior secured debentures
(the “Debentures”) of the Company and (ii) Parent has agreed, upon the terms and
subject to the conditions set forth in the Securities Purchase Agreement, to
issue and sell to each Buyer shares of or warrants for (the “Closing
Securities”) Parent’s common stock (the “Common Stock”), par value $0.001 per
share.

B.           The Debentures bear interest, which at the option of the Company,
subject to certain conditions, may be paid in additional shares (collectively,
the “Interest Shares”) of Common Stock.

C.           If certain thresholds of production are not met, as set forth in
the Securities Purchase Agreement, Parent shall be obligated to issue additional
shares of Common Stock (the “Threshold Shares”) to the Buyers.

D.           To induce the Buyers to execute and deliver the Securities Purchase
Agreement, Parent has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Parent and each of the Buyers
hereby agree as follows:

 

1.

Definitions.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

a.     “Business Day” means any day other than Saturday, Sunday or any other day
on which commercial banks in The City of New York are authorized or required by
law to remain closed.

b.     “Closing Date” shall have the meaning set forth in the Securities
Purchase Agreement.

 

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



 

c.

“Effective Date” means each of the following dates:

(1)   the date that the Registration Statement for the First Required
Registration Amount has been declared effective by the SEC (the “First Effective
Date”); and

(2)   the date that the Registration Statement for the Second Required
Registration Amount has been declared effective by the SEC (the “Second
Effective Date”).

 

d.

“Effectiveness Deadline” means each of the following dates:

(1)   the date which is 150 days after the First Filing Deadline (the “First
Effectiveness Deadline”);

(2)   the date which is 90 days after the Second Filing Deadline (the “Second
Effectiveness Deadline”); and

(3)   the date which is 90 days after the Third Filing Deadline (the “Third
Effectiveness Deadline”).

 

e.

“Filing Deadline” means each of the following dates:

(1)   the date which is 75 days after the Initial Closing Date (the “First
Filing Deadline”);

(2)   the date which is six months and one day after the earlier of the (i)
First Effective Date or (ii) First Effectiveness Deadline (the “Second Filing
Deadline”); and

(3)   the date which is six months and one day after the earlier of the (i)
Second Effective Date or (ii) Second Effectiveness Deadline (the “Third Filing
Deadline”).

f.     “Investor” means a Buyer or any transferee or assignee thereof to whom a
Buyer assigns its rights under this Agreement and who agrees to become bound by
the provisions of this Agreement in accordance with Section 9 and any transferee
or assignee thereof to whom a transferee or assignee assigns its rights under
this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 9.

 

g.

“NASD” means the National Association of Securities Dealers, Inc.

h.     “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

i.      “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in

 

2

 

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



compliance with the 1933 Act and pursuant to Rule 415 and the declaration or
ordering of effectiveness of such Registration Statement(s) by the SEC.

j.      “Registrable Securities” means (i) the Closing Securities, (ii) the
Interest Shares issued pursuant to the Debentures, and (iii), the Threshold
Shares which may be issued pursuant to the Securities Purchase Agreement or the
shares of Common Stock underlying the warrants issued to one or more Buyers in
lieu of the Threshold Shares, and (iv) any share capital of the Parent issued or
issuable with respect to the Closing Securities, the Interest Shares, or the
Threshold Shares as a result of any share split, share dividend,
recapitalization, exchange or similar event or otherwise.

k.     “Registration Statement” means a registration statement or registration
statements of Parent filed under the 1933 Act covering the Registrable
Securities.

l.      “Required Holders” means the holders of at least a sixty five percent
(65%) of the Registrable Securities.

m.   “Required Registration Amount” means each of the following amounts:

(1)   33.33% of the Closing Securities (the “First Required Registration
Amount”);

(2)   33.33% of the Closing Securities (the “Second Required Registration
Amount”); and

(3)   the sum of (i) 33.33% of the Closing Securities and (ii) three million
Interest Shares issued and issuable pursuant to the terms of the Debentures (the
“Third Required Registration Amount”).

m.   “Rule 415” means Rule 415 under the 1933 Act or any successor rule
providing for offering securities on a continuous or delayed basis.

 

n.

“SEC” means the United States Securities and Exchange Commission.

 

2.

Registration.

 

a.

Mandatory Registrations.

(1)   Parent shall prepare, and, as soon as practicable, but in no event later
than the First Filing Deadline, file with the SEC the Registration Statement on
Form SB-2 covering the resale of the First Required Registration Amount in an
offering to be made on a continuous basis pursuant to Rule 415. The Registration
Statement shall contain (except if otherwise directed by the Required Holders)
the “Selling Shareholders” and “Plan of Distribution” sections in substantially
the form attached hereto as Exhibit B. Parent shall use its best efforts to have
the Registration Statement declared effective by the SEC as soon as practicable,
but in no event later than the First Effectiveness Deadline. Each Investor
agrees to

 

3

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



furnish to Parent a completed questionnaire in the form of Exhibit C within
three trading days after receiving Parent’s written request therefor.

(2)   Parent shall prepare, and, as soon as practicable, but in no event later
than the Second Filing Deadline, file with the SEC the Registration Statement on
Form SB-2 covering the resale of the Second Required Registration Amount in an
offering to be made on a continuous basis pursuant to Rule 415. The Registration
Statement shall contain (except if otherwise directed by the Required Holders)
the “Selling Shareholders” and “Plan of Distribution” sections in substantially
the form attached hereto as Exhibit B. Parent shall use its best efforts to have
the Registration Statement declared effective by the SEC as soon as practicable,
but in no event later than the Second Effectiveness Deadline. Each Investor
agrees to furnish to Parent a completed questionnaire in the form of Exhibit C
within three trading days after receiving Parent’s written request therefor.

(3)   Parent shall prepare, and, as soon as practicable, but in no event later
than the Third Filing Deadline, file with the SEC the Registration Statement on
Form SB-2 covering the resale of the Third Required Registration Amount in an
offering to be made on a continuous basis pursuant to Rule 415. The Registration
Statement shall contain (except if otherwise directed by the Required Holders)
the “Selling Shareholders” and “Plan of Distribution” sections in substantially
the form attached hereto as Exhibit B. Parent shall use its best efforts to have
the Registration declared effective by the SEC as soon as practicable, but in no
event later than the Third Effectives Deadline. Each Investor agrees to furnish
to Parent a completed questionnaire in the form of Exhibit C within three
trading days after receiving Parent’s written request therefor.

(4)   Upon the issuance of Threshold Shares or the warrants issued to one or
more Buyers in lieu of the Threshold Shares, if any, Parent shall prepare, and,
as soon as practicable, but in no event later than 30 days following the
issuance of the Threshold Shares, or warrants, file with the SEC the
Registration Statement on Form SB-2 covering the resale of the number of
Threshold Shares issued, or the number of shares of Common Stock underlying the
warrants, in an offering to be made on a continuous basis pursuant to Rule 415.
The Registration Statement shall contain (except if otherwise directed by the
Required Holders) the “Selling Shareholders” and “Plan of Distribution” sections
in substantially the form attached hereto as Exhibit B. Parent shall use its
best efforts to have the Registration declared effective by the SEC as soon as
practicable, but in no event later than 90 days after filing the Registration
Statement. Each Investor agrees to furnish to Parent a completed questionnaire
in the form of Exhibit C within three trading days after receiving Parent’s
written request therefor.

b.     Allocation of Registrable Securities. The number of Registrable
Securities included in any Registration Statement shall be allocated pro rata
among the Investors based on the number of Registrable Securities held by each
Investor at the time the Registration Statement covering such initial number of
Registrable Securities or increase thereof is declared effective by the SEC. In
the event that an Investor sells or otherwise transfers any of such Investor’s
Registrable Securities other than pursuant to the Plan of Distribution contained
in the Registration Statement, each transferee shall be allocated a pro rata
portion of the then remaining number of Registrable Securities included in such
Registration Statement for such transferor. Any shares of Common Stock included
in a Registration Statement and which remain allocated

 

4

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



to any Person which ceases to hold any Registrable Securities covered by such
Registration Statement shall be allocated to the remaining Investors, pro rata
based on the number of Registrable Securities then held by such Investors which
are covered by such Registration Statement. In no event shall Parent include any
securities other than Registrable Securities on any Registration Statement
without the prior written consent of the Required Holders.

c.     Legal Counsel. The Required Holders shall have the right to select one
legal counsel to review and oversee any registration pursuant to this Section 2
(“Legal Counsel”), which shall be McDermott Will & Emery LLP or such other
counsel as thereafter designated by the Required Holders. Parent and Legal
Counsel shall reasonably cooperate with each other in performing Parent’s
obligations under this Agreement.

d.     Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) a Registration Statement covering all of the
Registrable Securities required to be covered thereby and required to be filed
by Parent pursuant to this Agreement is not declared effective by the SEC on or
before the respective Effectiveness Deadline (an “Effectiveness Failure”) or
(ii) on any day after the Effective Date sales of all of the Registrable
Securities required to be included on such Registration Statement cannot be made
(other than during an Allowable Grace Period (as defined in Section 3(r))
pursuant to such Registration Statement (including, without limitation, because
of a failure to keep such Registration Statement effective, to disclose such
information as is necessary for sales to be made pursuant to such Registration
Statement or to register a sufficient number of shares of Common Stock) (a
“Maintenance Failure”) then, as partial relief for the damages to any holder by
reason of any such delay in or reduction of its ability to sell the underlying
shares of Common Stock (which remedy shall not be exclusive of any other
remedies available at law or in equity), Parent shall pay to each holder of
Registrable Securities relating to such Registration Statement an amount in cash
equal to: (i) 0.5% of the aggregate Purchase Price (as such term is defined in
the Securities Purchase Agreement) allocable to such Investor’s Registrable
Securities included in such Registration Statement for the first thirty day
period (pro rated for periods totaling less than thirty days) following such
Effectiveness Failure or Maintenance Failure; (ii) 0.75% of the aggregate
Purchase Price allocable to such Investor’s Registrable Securities in such
Registration Statement for the following thirty day period (pro rated for
periods totaling less than thirty days); and (iii) 1% of the aggregate Purchase
Price allocable to the such Investor’s Registrable Securities included in the
Registration Statement for every thirty day period thereafter (pro rated for
periods totaling less than thirty days). The payments to which a holder shall be
entitled pursuant to this Section 2(d) are referred to herein as “Registration
Delay Payments.” Registration Delay Payments shall be paid on the day of the
Effectiveness Failure and the initial day of a Maintenance Failure, as
applicable, and thereafter on the earlier of (A) the thirtieth day after the
event or failure giving rise to the Registration Delay Payments has occurred and
(B) the third Business Day after the event or failure giving rise to the
Registration Delay Payments is cured. In the event Parent fails to make
Registration Delay Payments in a timely manner, such Registration Delay Payments
shall bear interest at the rate of 1.0% per month (prorated for partial months)
until paid in full. The cumulative Registration Delay Payments shall not exceed
10% of the aggregate Purchase Price (as such term is defined in the Securities
Purchase Agreement). Notwithstanding anything herein to the contrary, to the
extent that the registration of any or all of the Registrable Securities by
Parent on the Registration Statement is prohibited (such Registrable Securities,
the “Non-Registered Securities”) under Rule 415 in the opinion of

 

5

NYK 1089084-6.079338.0012

 

 

 

--------------------------------------------------------------------------------



the SEC, the Registration Delay Payments shall not be applicable to such
Non-Registered Securities, in which case Parent will file additional
Registration Statements (each, a “Subsequent Registration Statement”) each
registering the Non-Registered Securities until all of the Registrable
Securities have been registered. The Filing Deadline and Effectiveness Deadline
of each Subsequent Registration Statement shall be, respectively, 45 and 90 days
after the first day such Subsequent Registration Statement may be filed without
objection by the Commission under Rule 415. Parent’s failure to meet the Filing
Deadline and Effectiveness Deadline as they relate to the Subsequent
Registration Statements shall subject it to all Registration Delay Payment
provisions set forth in this Section 2(d).

 

3.

Related Obligations.

At such time as Parent is obligated to file a Registration Statement with the
SEC pursuant to Section 2(a) or 2(d), Parent shall use its best efforts to
effect the registration of the Registrable Securities in accordance with the
intended method of disposition thereof and, pursuant thereto, Parent shall have
the following obligations:

a.     Parent shall promptly prepare and file with the SEC a Registration
Statement with respect to the Registrable Securities and use its best efforts to
cause such Registration Statement relating to the Registrable Securities to
become effective as soon as practicable after such filing (but in no event later
than the applicable Effectiveness Deadline). Parent shall keep each Registration
Statement effective pursuant to Rule 415 at all times until the earlier of (i)
the date as of which the Investors may sell all of the Registrable Securities
covered by such Registration Statement without restriction pursuant to Rule
144(k) (or any successor thereto) promulgated under the 1933 Act or (ii) the
date on which the Investors shall have sold all of the Registrable Securities
covered by such Registration Statement (the “Registration Period”). Parent shall
ensure that each Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading. The term “best efforts” shall mean, among other things, that Parent
shall submit to the SEC, within two Business Days after the later of the date
(i) that Parent learns that no review of a particular Registration Statement
will be made by the staff of the SEC or that the staff has no further comments
on a particular Registration Statement, as the case may be, and (ii) of the
approval of Legal Counsel pursuant to Section 3(c) (which approval is
immediately sought), a request for acceleration of effectiveness of such
Registration Statement to a time and date not later than 48 hours after the
submission of such request.

b.     Parent shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities of Parent
covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the

 

6

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



case of amendments and supplements to a Registration Statement which are
required to be filed pursuant to this Agreement (including pursuant to this
Section 3(b)) by reason of Parent filing a report on Form 10-Q, Form 10-K or any
analogous report under the Securities Exchange Act of 1934, as amended (the
“1934 Act”), Parent shall have incorporated such report by reference into such
Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the 1934 Act report is filed
which created the requirement for Parent to amend or supplement such
Registration Statement.

c.     Parent shall (A) permit Legal Counsel to review and comment upon (i) a
Registration Statement at least five Business Days prior to its filing with the
SEC and (ii) all amendments and supplements to all Registration Statements
(except for Annual Reports on Form 10-K, and Reports on Form 10-Q and any
similar or successor reports) within a reasonable number of days prior to their
filing with the SEC, and (B) not file any Registration Statement or amendment or
supplement thereto in a form to which Legal Counsel reasonably objects. Parent
shall not submit a request for acceleration of the effectiveness of a
Registration Statement or any amendment or supplement thereto without the prior
approval of Legal Counsel, which consent shall not be unreasonably withheld or
delayed. Parent shall furnish to Legal Counsel, without charge, (i) copies of
any correspondence from the SEC or the staff of the SEC to Parent or its
representatives relating to any Registration Statement, (ii) promptly after the
same is prepared and filed with the SEC, one copy of any Registration Statement
and any amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, and
all exhibits and (iii) upon the effectiveness of any Registration Statement, one
copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto. Parent and Legal Counsel shall reasonably
cooperate with each other in performing Parent’s obligations pursuant to this
Section 3.

d.     Parent shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, (i) promptly after the
same is prepared and filed with the SEC, at least one copy of such Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, if requested by an
Investor, all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of any Registration Statement, 10 copies of the prospectus
included in such Registration Statement and all amendments and supplements
thereto (or such other number of copies as such Investor may reasonably request)
and (iii) such other documents, including copies of any preliminary or final
prospectus, as such Investor may reasonably request from time to time in order
to facilitate the disposition of the Registrable Securities owned by such
Investor.

e.     Parent shall use its best efforts to (i) register and qualify, unless an
exemption from registration and qualification applies, the resale by Investors
of the Registrable Securities covered by a Registration Statement under such
other securities or “blue sky” laws of all applicable jurisdictions in the
United States, (ii) prepare and file in those jurisdictions, such amendments
(including post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that Parent shall not be required in connection therewith or
as a

 

7

 

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



condition thereto to (x) qualify to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 3(e), (y)
subject itself to general taxation in any such jurisdiction, or (z) file a
general consent to service of process in any such jurisdiction. Parent shall
promptly notify Legal Counsel and each Investor who holds Registrable Securities
of the receipt by Parent of any notification with respect to the suspension of
the registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

f.      Parent shall notify Legal Counsel and each Investor in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 3(q), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver 10 copies of such supplement or amendment to
Legal Counsel and each Investor (or such other number of copies as Legal Counsel
or such Investor may reasonably request). Parent shall also promptly notify
Legal Counsel and each Investor in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to Legal Counsel and each
Investor by facsimile or e-mail on the same day of such effectiveness and by
overnight mail), (ii) of any request by the SEC for amendments or supplements to
a Registration Statement or related prospectus or related information, and (iii)
of Parent’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.

g.     Parent shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest possible moment and to
notify Legal Counsel and each Investor who holds Registrable Securities being
sold of the issuance of such order or suspension and the resolution thereof or
its receipt of actual notice of the initiation or threat of any proceeding for
such purpose.

h.     If the Investors engage in an underwritten public offering of the
Registrable Securities, at the reasonable request of any Investor, Parent shall
furnish to such Investor, on the date of the effectiveness of the Registration
Statement and thereafter from time to time on such dates as an Investor may
reasonably request (i) a letter, dated such date, from Parent’s independent
certified public accountants in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, addressed to the Investors, and (ii) an opinion, dated as of
such date, of counsel representing Parent for purposes of such Registration
Statement, in form, scope and substance as is customarily given in an
underwritten public offering, addressed to the Investors.

 

8

 

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



i.      Parent shall make available for inspection by (i) any Investor, (ii)
Legal Counsel and (iii) one firm of accountants or other agents retained by the
Investors (collectively, the “Inspectors”), all pertinent financial and other
records, and pertinent corporate documents and properties of Parent
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause Parent’s officers, directors and employees, counsel and
Parent’s independent certified public accountants to supply all information
which may be necessary and any Inspector may reasonably request; provided,
however, that each Inspector shall agree to hold in strict confidence and shall
not make any disclosure (except to an Investor) or use of any Record or other
information which Parent determines in good faith to be confidential, and of
which determination the Inspectors are so notified, unless (a) the disclosure of
such Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the 1933 Act, (b) the
release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent jurisdiction, or (c) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this or any other agreement of which
the Inspector has knowledge. Each Investor agrees that it shall, upon learning
that disclosure of such Records is sought in or by a court or governmental body
of competent jurisdiction or through other means, give prompt notice to Parent
and allow Parent, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
Parent and any Investor) shall be deemed to limit the Investors’ ability to sell
Registrable Securities in a manner which is otherwise consistent with applicable
laws and regulations.

j.      Parent shall hold in confidence and not make any disclosure of
information concerning an Investor provided to Parent unless (i) disclosure of
such information is necessary to comply with federal or state securities laws,
(ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. Parent agrees that it shall, upon learning that disclosure of such
information concerning an Investor is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to such Investor and allow such Investor, at the Investor’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information.

k.     Parent shall use its best efforts to cause all of the Registrable
Securities covered by a Registration Statement to be quoted on each quotation
system on which securities of the same class or series issued by Parent are then
quoted. Parent shall pay all fees and expenses in connection with satisfying its
obligation under this Section 3(k).

l.      Parent shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.

 

9

 

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



m.    If requested by an Investor, Parent shall within 5 days of receipt of
notice from such Investor (i) incorporate in a prospectus supplement or
post-effective amendment such information as an Investor reasonably requests to
be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by an Investor holding any Registrable Securities.

n.     Parent shall use its best efforts to cause the Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other federal or state governmental agencies or authorities as may be necessary
to consummate the disposition of such Registrable Securities.

o.     On the date hereof, Parent shall furnish to the Investors lock-up
agreements executed by each Person listed on Exhibit D hereto pursuant to which
each such Person shall agree not to sell, transfer or dispose of any shares of
Common Stock owned by such Person until August 15, 2008, unless otherwise
allowed by the Investors and the Parent’s investment banker, C.K. Cooper and
Company.

p.     Parent shall otherwise use its best efforts to comply with all applicable
rules and regulations of the SEC in connection with any registration hereunder.

q.     Within 2 Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, Parent shall: (i) file a
definitive prospectus with the SEC under Rule 424(b) of the 1933 Act; and (ii)
deliver, and shall cause legal counsel for Parent to deliver, to the transfer
agent for such Registrable Securities (with copies to the Investors whose
Registrable Securities are included in such Registration Statement) confirmation
that such Registration Statement has been declared effective by the SEC in the
form attached hereto as Exhibit A.

r.      Notwithstanding anything to the contrary contained herein, at any time
after the Registration Statement has been declared effective by the SEC, Parent
may delay the disclosure of material, non-public information concerning Parent
the disclosure of which at the time is not, in the good faith opinion of the
Board of Directors of Parent and its counsel, in the best interest of Parent
and, in the opinion of counsel to Parent, otherwise required (a “Grace Period”);
provided, that Parent shall promptly (i) notify the Investors in writing of the
existence of material, non-public information giving rise to a Grace Period
(provided that in each notice Parent will not disclose the content of such
material, non-public information to the Investors) and the date on which the
Grace Period will begin, and (ii) notify the Investors in writing of the date on
which the Grace Period ends; and, provided further, that no Grace Period shall
exceed 30 consecutive days and during any 365-day period such Grace Periods
shall not exceed an aggregate of 60 days and the first day of any Grace Period
must be at least two trading days after the last day of any prior Grace Period
(each, an “Allowable Grace Period”). For purposes of determining the length of a
Grace Period above, the Grace Period shall begin on and include the

 

10

 

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



date the Investors receive the notice referred to in clause (i) and shall end on
and include the later of the date the Investors receive the notice referred to
in clause (ii) and the date referred to in such notice. The provisions of
Section 3(g) hereof shall not be applicable during the period of any Allowable
Grace Period. Upon expiration of the Grace Period, Parent shall again be bound
by the first sentence of Section 3(f) with respect to the information giving
rise thereto unless such material, non-public information is no longer
applicable. Notwithstanding anything to the contrary contained herein, Parent
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in accordance with the terms of the Securities
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which an Investor has entered into a contract for sale, and, if
required under applicable securities laws, deliver a copy of the prospectus
included as part of the applicable Registration Statement, prior to the
Investor’s receipt of the notice of a Grace Period and for which the Investor
has not yet settled.

 

 

4.

Obligations of the Investors.

a.     At least 5 Business Days prior to the first anticipated filing date of a
Registration Statement, Parent shall notify each Investor in writing of the
information Parent requires from each such Investor if such Investor elects to
have any of such Investor’s Registrable Securities included in such Registration
Statement. It shall be a condition precedent to the obligations of Parent to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a particular Investor that such Investor shall furnish
to Parent such information regarding itself, the Registrable Securities held by
it and the intended method of disposition of the Registrable Securities held by
it, as shall be reasonably required to effect and maintain the effectiveness of
the registration of such Registrable Securities and shall execute such documents
in connection with such registration as Parent may reasonably request.

b.     Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with Parent as reasonably requested by Parent in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified Parent in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.

c.     Each Investor agrees that, upon receipt of any notice from Parent of the
happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f), such Investor will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement(s) covering
such Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of Section 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary contained herein, Parent
shall, to the extent it may do so under applicable federal and state securities
law, cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in accordance with the terms of the Securities
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which an Investor has entered into a contract for sale prior to the
Investor’s receipt of a notice from Parent of the happening of any event of the
kind described in Section 3(g) or the first sentence of Section 3(f) and for
which the Investor has not yet settled.

 

11

 

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



d.     Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement.

 

5.

Expenses of Registration.

All reasonable expenses, other than underwriting discounts, commissions or
concessions and brokers’ or agents’ commissions or concessions or selling
commissions or concessions, incurred in connection with registrations, filings
or qualifications pursuant to Sections 2 and 3, including, without limitation,
all registration, listing and qualifications fees, printers and accounting fees,
and fees and disbursements of counsel for Parent shall be paid by Parent and
Parent will make the requisite filing under NASD Rule 2710, at its sole expense.
Parent shall also reimburse the Investors for the reasonable fees and
disbursements of one Legal Counsel in connection with registration, filing or
qualification of the Registrable Securities pursuant to Sections 2 and 3 of this
Agreement.

 

6.

Indemnification.

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

a.     To the fullest extent permitted by law, Parent will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
members, partners, employees, agents, and representatives of, and each Person,
if any, who controls any Investor within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several, (collectively,
“Claims”) incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an Indemnified
Person is or may be a party thereto (“Indemnified Damages”), to which any of
them may become subject insofar as such Claims (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon: (i) any untrue statement or alleged untrue statement of a material fact in
a Registration Statement or any post-effective amendment thereto or in any
filing made in connection with the qualification of the offering under the
securities or other “blue sky” laws of any jurisdiction in which Registrable
Securities are offered (“Blue Sky Filing”), or the omission or alleged omission
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus if used
prior to the effective date of such Registration Statement, or contained in the
final prospectus (as amended or supplemented, if Parent files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, (iii) any violation or alleged violation by Parent of the
1933 Act, the 1934 Act, any other law, including, without limitation, any state
securities law, or any rule or regulation thereunder relating to the offer or
sale of the Registrable Securities pursuant to a Registration Statement or (iv)
any violation by Parent of this Agreement

 

12

 

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



(the matters in the foregoing clauses (i) through (iv) being, collectively,
“Violations”). Subject to Section 6(c), Parent shall reimburse the Indemnified
Persons, promptly as such expenses are incurred and are due and payable, for any
legal fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to Parent by such Indemnified Person for
such Indemnified Person expressly for use in connection with the preparation of
the Registration Statement or any such amendment thereof or supplement thereto,
if such prospectus was timely made available by Parent pursuant to Section 3(d);
(ii) with respect to any preliminary prospectus, shall not inure to the benefit
of any such Person from whom the Person asserting any such Claim purchased the
Registrable Securities that are the subject thereof (or to the benefit of any
Person controlling such Person) if the untrue statement or omission of material
fact contained in the preliminary prospectus was corrected in the prospectus, as
then amended or supplemented, if such prospectus was timely made available by
Parent pursuant to Section 3(d), and the Indemnified Person was promptly advised
in writing not to use the incorrect prospectus prior to the use giving rise to a
violation and such Indemnified Person, notwithstanding such advice, used it or
failed to deliver the correct prospectus as required by the 1933 Act and such
correct prospectus was timely made available pursuant to Section 3(d); (iii)
shall not be available to the extent such Claim is based on a failure of the
Investor to deliver or to cause to be delivered the prospectus made available by
Parent, including a corrected prospectus, if such prospectus or corrected
prospectus was timely made available by Parent pursuant to Section 3(d); and
(iv) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of Parent, which
consent shall not be unreasonably withheld or delayed. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9.

b.     In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), Parent, each of its directors, each of its officers who
signs the Registration Statement and each Person, if any, who controls Parent
within the meaning of the 1933 Act or the 1934 Act (each, an “Indemnified
Party”), against any Claim or Indemnified Damages to which any of them may
become subject, under the 1933 Act, the 1934 Act or otherwise, insofar as such
Claim or Indemnified Damages arise out of or are based upon any Violation, in
each case to the extent, and only to the extent, that such Violation occurs in
reliance upon and in conformity with written information furnished to Parent by
such Investor expressly for use in connection with such Registration Statement;
and, subject to Section 6(c), such Investor will reimburse any legal or other
expenses reasonably incurred by an Indemnified Party, promptly as such expenses
are incurred and are due and payable, in connection with investigating or
defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of such
Investor, which consent shall not be unreasonably withheld or delayed; provided,
further, however, that the Investor shall be liable under this Section 6(b) for
only that amount of a Claim or Indemnified Damages as does not exceed the net
proceeds to such Investor as a result of the sale of Registrable Securities

 

13

 

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



pursuant to such Registration Statement. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Indemnified Party and shall survive the transfer of the Registrable Securities
by the Investors pursuant to Section 9. Notwithstanding anything to the contrary
contained herein, the indemnification agreement contained in this Section 6(b)
with respect to any preliminary prospectus shall not inure to the benefit of any
Indemnified Party if the untrue statement or omission of material fact contained
in the preliminary prospectus was corrected on a timely basis in the prospectus,
as then amended or supplemented.

c.     Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Investors holding at least a majority in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates. The Indemnified Party or Indemnified Person shall
cooperate reasonably with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim. The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Party or Indemnified
Person, consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person of a
release from all liability in respect to such Claim or litigation. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this

 

14

 

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



Section 6, except to the extent that the indemnifying party is prejudiced in its
ability to defend such action.

d.     The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

e.     The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7.

Contribution.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.

 

8.

Reports Under the 1934 Act.

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of Parent to
the public without registration (“Rule 144”), Parent agrees to:

a.     make and keep public information available, as those terms are understood
and defined in Rule 144;

b.     file with the SEC in a timely manner all reports and other documents
required of Parent under the 1933 Act and the 1934 Act so long as Parent remains
subject to such requirements (it being understood that nothing herein shall
limit Parent’s obligations under Section 4(c) of the Securities Purchase
Agreement) and the filing of such reports and other documents is required for
the applicable provisions of Rule 144; and

c.     furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon written request by an Investor, (i) a written
statement by Parent, if true, that it has complied with the reporting
requirements of Rule 144, the 1933 Act and the 1934 Act, (ii) a copy of the most
recent annual or quarterly report of Parent and such other reports and documents
so filed by Parent, and (iii) such other information as may be reasonably
requested to permit the Investors to sell such securities pursuant to Rule 144
without registration.

 

15

 

NYK 1089084-6.079338.0012

 

 

 

--------------------------------------------------------------------------------



 

9.

Assignment of Registration Rights.

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to
Parent within a reasonable time after such assignment; (ii) Parent is, within a
reasonable time after such transfer or assignment, furnished with written notice
of (a) the name and address of such transferee or assignee, and (b) the
Registrable Securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act and applicable state securities laws; (iv) at or
before the time Parent receives the written notice contemplated by clause (ii)
of this sentence the transferee or assignee agrees in writing with Parent to be
bound by all of the provisions contained herein; and (v) such transfer shall
have been made in accordance with the applicable requirements of the Securities
Purchase Agreement.

 

10.

Amendment of Registration Rights.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of Parent and the Required
Holders. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and Parent. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.

 

11.

Miscellaneous.

a.     A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If Parent
receives conflicting instructions, notices or elections from two or more Persons
with respect to the same Registrable Securities, Parent shall act upon the basis
of instructions, notice or election received from such record owner of such
Registrable Securities.

b.     Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

If to Parent:

 

EnerJex Resources, Inc.

7300 W. 110th Street, 7th Floor

 

16

 

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



Overland Park, KS 66210

 

Telephone:

913.693.4600

 

Facsimile:

913.693.4601

 

Attention:

Steve Cochennet, CEO

 

With a copy (for informational purposes only) to:

Stoecklein Law Group

402 West Broadway, Suite 400

San Diego, CA 92102

 

Telephone:

619.595.4882

 

Facsimile:

619.595.4883

 

Attention:

Donald J. Stoecklein

 

If to Legal Counsel:

 

McDermott Will & Emery LLP

340 Madison Avenue

New York, New York 10173

 

Telephone:

212 547-5400

 

Facsimile:

212 547-5444

 

Attention:

Stephen E. Older, Esq.

 

Meir A. Lewittes, Esq.

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

c.     Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

d.     All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any

 

17

 

NYK 1089084-6.079338.0012

 

 

 

--------------------------------------------------------------------------------



transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

e.     This Agreement, the other Transaction Documents (as defined in the
Securities Purchase Agreement) and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, the other Transaction Documents and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.

f.      Subject to the requirements of Section 9, this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of each
of the parties hereto.

g.     The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

h.     This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to each
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

i.      Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

18

 

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



j.      The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

k.     This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person, except as
expressly provided in Section 6 hereof.

l.      All consents and other determinations required to be made by the
Investors pursuant to this Agreement shall be made, unless otherwise specified
in the Agreement, by the Required Holders.

m.   The obligations of each Buyer hereunder are several and not joint with the
obligations of any other Buyer, and no provision of this Agreement is intended
to confer any obligations on any Buyer vis-à-vis any other Buyer. Nothing
contained herein, and no action taken by any Buyer pursuant hereto, shall be
deemed to constitute the Buyers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Buyers are
in any way acting in concert or as a group with respect to such obligations or
the transactions contemplated herein.

* * * * * *

 

19

 

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and Parent has caused its respective signature
page to this Registration Rights Agreement to be duly executed as of the date
first written above.

 

PARENT:

 

 

 

ENERJEX RESOURCES, INC., a Nevada corporation

 

 

 

 

 

 

 

By: /s/                                                        
Name:
Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Registration Rights Agreement Signature Page]

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Buyer and Parent has caused its respective signature
page to this Registration Rights Agreement to be duly executed as of the date
first written above.

 

BUYER:

 

 

DKR SOUNDSHORE OASIS HOLDING FUND LTD.

 

 

By: /s/                                                        
Name:
Title:

 

 

 



 

 

 

[Registration Rights Agreement Signature Page]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Buyer and Parent has caused its respective signature
page to this Registration Rights Agreement to be duly executed as of the date
first written above.

 

BUYER:

 

 

WEST COAST OPPORTUNITY FUND, LLC

 

 

 

By: /s/                                                        
Name:
Title:

 

 

 

 

 

 

[Registration Rights Agreement Signature Page]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and Parent has caused its respective signature
page to this Registration Rights Agreement to be duly executed as of the date
first written above.

 

 

BUYER:

 

 

ENABLE GROWTH PARTNERS LP

 

 

 

By: /s/                                                                     

 

Name:

                                          
                                                                             
 Title:

 

 

 

[Registration Rights Agreement Signature Page]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and Parent has caused its respective signature
page to this Registration Rights Agreement to be duly executed as of the date
first written above.

 

 

BUYER:

 

 

ENABLE OPPORTUNITY PARTNERS

 

LP

 

 

 

By: /s/                                                         

 

Name:

 

Title:

 

 

 

 

 

[Registration Rights Agreement Signature Page]

 

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, each Buyer and Parent has caused its
respective signature page to this Registration Rights Agreement to be duly
executed as of the date first written above.

 

 

BUYER:

 

 

GLACIER PARTNERS LP

 

 

 

By: /s/                                                             

 

Name:

 

Title:

 

 

 

 

[Registration Rights Agreement Signature Page]

 

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, each Buyer and Parent has caused its
respective signature page to this Registration Rights Agreement to be duly
executed as of the date first written above.

 

 

BUYER:

 

 

FREY LIVING TRUST

 

 

 

By: /s/                                                             

 

Name:

 

Title:

 

 

 

 

 

[Registration Rights Agreement Signature Page]

 

--------------------------------------------------------------------------------



SCHEDULE OF BUYERS

 

 

Buyer  

 

Buyer Address
and Facsimile Number

Buyer’s Representative’s Address
and Facsimile Number

DKR Soundshore Oasis Holding Fund Ltd.

c/o DKR Oasis Management Company L.P.

1281 East Main Street

Stamford, CT 06902

Telephone: 203.324.8378

Facsimile: 203.324.8488

Attention: Rajni Narasi

 

 

West Coast Opportunity Fund, LLC

2151 Alessandro Drive, Suite 100

Ventura, CA 93001

Telephone: 805.653.5333

Facsimile: 805.648.6488

Attention: Atticus Lowe

McDermott Will & Emery LLP
340 Madison Avenue
New York, New York 10173
Telephone: 212.547.5400
Facsimile: 212.547.5444

Attention: Stephen E. Older, Esq.

Meir A. Lewittes, Esq.

 

Enable Growth Partners LP

Enable Capital Management

One Ferry Building, Suite 255

San Francisco, CA 94111

Telephone: 415.677.1578

Attention: Brendan O’Neil, CFA and Principal & Portfolio Manager

 

Feldman Weinstein & Smith LLP

420 Lexington Avenue, Suite 2620

New York, New York 10170

Telephone: 212.931.8719

Facsimile: 212.997.4242

Attention: Joseph A. Smith

Enable Opportunity Partners LP

Enable Capital Management

One Ferry Building, Suite 255

San Francisco, CA 94111

Telephone: 415.677.1578

Attention: Brendan O’Neil, CFA and Principal & Portfolio Manager

 

Feldman Weinstein & Smith LLP

420 Lexington Avenue, Suite 2620

New York, New York 10170

Telephone: 212.931.8719

Facsimile: 212.997.4242

Attention: Joseph A. Smith

Glacier Partners LP

Glacier Asset Management, LLC

812 Anacapa #b

Santa Barbara, CA 93101

Telephone: 805.564.6769

Attention: Peter Castellanos

 

 

Frey Living Trust

4105 NE Rigels Cove Way

Jensen Beach, FL 34957

Telephone: 772.334.0474

Attention: Phil Frey

 

 

 

 

 

 

 

 

 

[Registration Rights Agreement Signature Page]

 

--------------------------------------------------------------------------------



EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

____________, 200___

 

Standard Registrar & Transfer Company, Inc.

12528 South 1840 East

Draper, Utah 84020

Attention: Ronald Harrington

 

 

Re:

EnerJex Resources, Inc.

Ladies and Gentlemen:

We are counsel to EnerJex Resources, Inc., a Nevada corporation (the “Company”),
and have represented the Company in connection with that certain Securities
Purchase Agreement (the “Securities Purchase Agreement”) entered into by and
among the Company and the buyers named therein (collectively, the “Holders”)
pursuant to which the Company issued to the Holders (i) [__] shares of or [__]
warrants for (the “Closing Securities”) Common Stock, $0.001 par value per share
(“Common Stock”), of the Company, (ii) shares of Common Stock which have been
reserved for issuance upon the payment of interest on Debentures (the “Interest
Shares”), and (iii) shares of Common Stock which have been reserved for issuance
upon the failure to meet certain production thresholds under the Securities
Purchase Agreement (the “Threshold Shares”) (the Closing Securities, the
Interest Shares and the Threshold Shares, collectively, the “Shares”). Pursuant
to the Securities Purchase Agreement, the Company also has entered into a
Registration Rights Agreement with the Holders (the “Registration Rights
Agreement”) pursuant to which the Company agreed, among other things, to
register the Registrable Securities (as defined in the Registration Rights
Agreement), including the Shares, under the Securities Act of 1933, as amended
(the "1933 Act"). In connection with the Company's obligations under the
Registration Rights Agreement, on ____________ ___, 200_, the Company filed a
Registration Statement on Form SB-2 (File No. 333-_____________) (the
"Registration Statement") with the Securities and Exchange Commission (the
"SEC") relating to the Registrable Securities which names each of the Holders as
a selling shareholder thereunder.

In connection with the foregoing, we advise you that a member of the SEC's staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC's staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the 1933 Act pursuant to the
Registration Statement.

 

1

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



This letter shall serve as our notice to you that the shares of Common Stock
registered pursuant to the Registration Statement are currently freely
transferable by the Holders pursuant to the Registration Statement.

Very truly yours,

Stoecklein Law Group

 

By:/s/                                                            

 

Donald J. Stoecklein, President

cc:

[LIST NAMES OF HOLDERS]

 

2

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



EXHIBIT B

 

SELLING SHAREHOLDERS

The shares of Common Stock being offered by the selling shareholders were
originally issued by the Company to investors in a private placement
transaction. For additional information regarding the issuance of those shares
of Common Stock, see “Private Placement of Shares of Common Stock” above. We are
registering the shares of Common Stock in order to permit the selling
shareholders to offer the shares for resale from time to time. Except for the
ownership of the shares of Common Stock issued pursuant to the Securities
Purchase Agreement, the selling shareholders have not had any material
relationship with us within the past three years.

The table below lists the selling shareholders and other information regarding
the beneficial ownership of the shares of Common Stock by each of the selling
shareholders. The second column lists the shares of Common Stock being offered
by this prospectus by the selling shareholders as of the date hereof.

The third column lists the shares of Common Stock being offered by this
prospectus by the selling shareholders.

In accordance with the terms of a registration rights agreement with the selling
shareholders, this prospectus generally covers the resale of up to 100% of the
sum of (i) the shares of Common Stock issued by the Company pursuant to the
Securities Purchase Agreement, (ii) the number of Interest Shares issued and
issuable pursuant to the terms of the Debentures, (ii) the maximum number of
Threshold Shares issued and issuable pursuant to the terms of the Securities
Purchase Agreement. [Update for Specific Registration Statement]

The fourth column assumes the sale of all of the shares offered by the selling
shareholders pursuant to this prospectus.

The selling shareholders may sell all, some or none of their shares in this
offering. See “Plan of Distribution.”

Name of Selling Shareholder

Number of Shares of Common Stock Owned Prior to Offering

Maximum Number of Shares of Common Stock to be Sold Pursuant to this Prospectus

Number of Shares of Common Stock Owned After Offering

DKR Soundshore Oasis Holding Fund Ltd. (1)

 

 

0

West Coast Opportunity Fund, LLC (2)

 

 

0

Enable Growth Partners LP (3)

 

 

0

Enable Opportunity Partners LP (3)

 

 

0

 

 

1

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



 

Glacier Partners LP (4)

 

 

0

Frey Living Trust

 

 

0

 

(1) The investment manager of DKR SoundShore Oasis Holding Fund Ltd. (the
“Fund”) is DKR Oasis Management Company LP (the "Investment Manager"). The
Investment Manager has the authority to do any and all acts on behalf of the
Fund, including voting any shares held by the Fund. Mr. Seth Fischer is the
managing partner of Oasis Management Holdings LLC, one of the general partners
of the Investment Manager. Mr. Fischer has ultimate responsibility for trading
with respect to the Fund. Mr. Fischer disclaims beneficial ownership of the
shares.             

(2) The investment manager of West Coast Opportunity Fund, LLC (the "Fund") is
West Coast Asset Management (the "Investment Manager"). The Investment Manager
has the authority to do any and all acts on behalf of the Fund, including voting
any shares held by the Fund. Paul Orfalea, Lance Helfert and Atticus Lowe
constitute the Investment Committee of the Investment Manager. Messrs. Orfalea,
Helfert and Lowe disclaim beneficial ownership of the shares.

 

(3) The investment manager of Enable Growth Partners LP and Enable Opportunity
Partners LP (the “Funds”) is Enable Capital Management (the “Investment
Manager”). The Investment Manager has the authority to do any and all acts on
behalf of the Funds, including voting any shares held by the Funds. Brendan
O’Neil is the chief financial advisor and principal and portfolio manager of
Enable Growth Partners LP and Enable Opportunity Partners LP. Mr. O’Neil has
ultimate responsibility for trading with respect to the Funds. Mr. O’Neil
disclaims beneficial ownership of the shares.

 

(4) The investment manager of Glacier Partners, LP (the “Fund”) is Glacier
Partners (the “Investment Manager”). The Investment Manager has the authority to
do any and all acts on behalf of the Fund, including voting any shares held by
the Fund. Peter Castellanos has ultimate responsibility for trading with respect
to the Fund. Mr. Castellanos disclaims beneficial ownership of the shares.

 

2

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



PLAN OF DISTRIBUTION

We are registering the shares of Common Stock issued to investors pursuant to
the Securities Purchase Agreement to permit the resale of these shares of Common
Stock by the selling shareholders from time to time after the date of this
prospectus. We will not receive any of the proceeds from the sale by the selling
shareholders of the shares of Common Stock. We will bear all fees and expenses
incident to our obligation to register the shares of Common Stock.

The selling shareholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
shareholders will be responsible for underwriting discounts and commissions and
brokers’ or agents’ commissions or selling commissions. The shares of Common
Stock may be sold in one or more transactions at fixed prices, at prevailing
market prices at the time of the sale, at varying prices determined at the time
of sale, or at negotiated prices. These sales may be effected in transactions,
which may involve crosses or block transactions,

 

•

on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 

•

in the over-the-counter market;

 

•

in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

•

through the writing of options, whether such options are listed on an options
exchange or otherwise;

 

•

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

•

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

•

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

•

an exchange distribution in accordance with the rules of the applicable
exchange;

 

•

privately negotiated transactions;

 

•

short sales entered into after the effective date of the registration statement
of which this prospectus is a part;

 

•

sales pursuant to Rule 144;

 

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



 

•

broker-dealers may agree with the selling shareholders to sell a specified
number of such shares at a stipulated price per share;

 

•

a combination of any such methods of sale; and

 

•

any other method permitted pursuant to applicable law.

If the selling shareholders effect such transactions by selling shares of Common
Stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling shareholders or commissions from
purchasers of the shares of Common Stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). No such broker-dealer will
receive compensation in excess of that permitted by NASD Rule 2440 and IM-2440.
In no event will any broker-dealer receive total compensation in excess of 8%.
In connection with sales of the shares of Common Stock or otherwise, the selling
shareholders may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of the shares of Common Stock in the course of
hedging in positions they assume. The selling shareholders may also sell shares
of Common Stock short and deliver shares of Common Stock covered by this
prospectus to close out short positions and to return borrowed shares in
connection with such short sales. The selling shareholders may also loan or
pledge shares of Common Stock to broker-dealers that in turn may sell such
shares.

The selling shareholders may pledge or grant a security interest in some or all
of the shares of Common Stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell such shares of Common Stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling shareholders to include the pledgee, transferee
or other successors in interest as selling shareholders under this prospectus.
The selling shareholders also may transfer and donate the shares of Common Stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

The selling shareholders and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of Common Stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of Common Stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling shareholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

 

2

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

There can be no assurance that any selling shareholder will sell any or all of
the shares of Common Stock registered pursuant to the registration statement, of
which this prospectus forms a part.

The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of Common Stock by the selling
shareholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of Common
Stock to engage in market-making activities with respect to the shares of Common
Stock. All of the foregoing may affect the marketability of the shares of Common
Stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of Common Stock.

We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement, estimated to be $[ ] in total,
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with state securities or “blue sky” laws; provided,
however, that a selling shareholder will pay all underwriting discounts,
commissions and concessions and brokers’ or agents’ commissions and concessions
or selling commissions and concessions, if any. We will indemnify the selling
shareholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreement, or the
selling shareholders will be entitled to contribution. We may be indemnified by
the selling shareholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling shareholder specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.

Once sold under the registration statement, of which this prospectus forms a
part, the shares of Common Stock will be freely tradable in the hands of persons
other than our affiliates.

 

3

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



EXHIBIT C

INVESTOR QUESTIONNAIRE

The information contained in this questionnaire will be relied upon by Enerjex
Resources, Inc. (the “Company”) and its advisors. Accordingly, by signing this
questionnaire, you represent as follows:

 

(i)     The information contained herein is complete and accurate and may be
relied upon by the Company and its advisors; and

 

(ii)    You will notify the Company immediately of any material change in any
information provided herein.

 

Although the Company will use its best efforts to keep the information provided
in the answers to this questionnaire strictly confidential, the Company may
present this questionnaire and the information provided in it to such parties as
the Company reasonably deems advisable if called upon to establish the
availability under any federal or state securities laws of an exemption from
registration or if the contents thereof are relevant to any issue in any action,
suit, or proceeding to which the Company is a party or by which it is or may be
bound.

 

This questionnaire does not constitute an offer by the Company, but rather is a
request for information.

 

Thank you for taking the time to complete this questionnaire.

 

 

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



Investor Information

 

INSTRUCTIONS: Please print or type all answers. If the answer to any question is
“none” or “not applicable,” please so state.

 

 

Part A – General

 

 

For Entities:

 

 

1. Name:
______________________________________________________________________________

 

 

2. Taxpayer Identification No.:
_____________________________________________________________

 

 

3. Jurisdiction and Year of Organization:
_____________________________________________________

 

 

4. Nature of Business:
____________________________________________________________________

 

 

5. Business
Address:_____________________________________________________________________

 

 

6. Business Telephone Number:
____________________________________________________________

 

 

 

Part B -- Type of Investor

 

 

1.

Are you:

 

 

(i)

A bank as defined in Section 3(a)(2) of the Securities Act of 1933 (the
“Securities Act”) or a savings and loan association or other institution as
defined in Section 3(a)(5)(A) of the Securities Act whether acting in its
individual or fiduciary capacity?

 

Yes ___

No ___

 

 

(ii)

A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934? Yes ___ No ___

 

 

(iii)

An insurance company as defined in Section 2(a)(13) of the Securities Act?

 

Yes ___

No ___

 

 

(iv)

An investment company registered under the Investment Company Act of 1940 (the
“Company Act”) or a business development company as defined in Section 2(a)(48)
of the Company Act? Yes ___ No ___

 

 

(v)

A small business investment company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958? Yes ___ No ___

 

 

(vi)

A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000?
Yes ___ No ___

 

 

(vii)

An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 (“ERISA”) whose the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of ERISA, which is either a bank, savings
and loan association, insurance company, or registered investment adviser, or
that has total assets in excess of $5,000,000? Yes ___ No ___

 

 

2

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



 

(viii)

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940? Yes ___ No ___

 

 

(ix)

An organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, a corporation, Massachusetts or similar business trust, or
partnership with total assets in excess of $5,000,000, which was not formed for
the specific purpose of acquiring the securities of a particular issuer? Yes ___
No ___

 

 

(x)

An entity in which all of the equity owners are “accredited investors,” as such
term is defined under the Securities Act of 1933? Yes ___ No ___

 

 

(xi)

A self-directed plan with investment decisions made solely by persons who are
accredited investors? Yes ___ No ___ Please attach a separate sheet setting
forth the basis for the representation that they are “accredited investors.”

 

 

(xii)

A natural person whose individual net worth, or joint net worth with your
spouse, exceeds $1,000,000? (In calculating your net worth, you may include all
assets, such as your home, home furnishings and automobiles, less your
liabilities.) Yes ___ No ___

 

 

(xiii)

A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with your spouse in excess of $300,000
in each of those years, and has a reasonable expectation of reaching the same
income level in the current year? Yes ___ No ___

 

 

(xiv)

A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities of a particular issuer, whose investments
are directed by a sophisticated person with sufficient knowledge and experience
in financial and business matters to evaluate the merits and risks of the
trust’s investments? Yes ___ No ___

 

 

Part C – Financial and Other Data

 

1. If you are an entity, please indicate the range of your total amount of
assets.

 

_________ $0 - $5,000,000

 

_________ Over $5,000,000

 

2. Do you have adequate liquid assets (defined as cash, cash equivalents and
freely marketable securities) to meet your current needs and personal
contingencies? Yes ___ No ___

 

3. Please indicate your other investment experience (e.g., stocks, real estate,
etc.)

 

______________________________________________________________________________________

 

______________________________________________________________________________________

 

4. Do you or the persons who make investment decisions on your behalf have
sufficient knowledge and experience in financial and business matters to
evaluate the merits and risks of your investments?

 

Yes ___

No ___

 

3

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



5. Do you typically use a purchaser representative in connection with your
investments (i.e., someone who has such knowledge and experience in financial
and business matters that he or she is capable of evaluating the merits and
risks of your investments and whom you acknowledge in writing during the course
of your investment to be your purchaser representative)? Yes ___ No ___

 

If so, please provide the name, address and telephone number of your purchaser
representative.

 

______________________________________________________________________________________

 

______________________________________________________________________________________

 

IN WITNESS WHEREOF, the undersigned has executed this questionnaire as of
_________, 200__, and declared that it is truthful and correct.

 

 

__________________________________________

 

 

By: ____________________________

 

Name:

 

Title:

 

4

NYK 1089084-6.079338.0012

 

 

 

 

--------------------------------------------------------------------------------



EXHIBIT D

PERSONS EXECUTING LOCK-UP AGREEMENTS PURSUANT TO

SECTION 3(o) OF THE AGREEMENT

Steve Cochennet

Todd Bart

Mark Haas

 

 

1

NYK 1089084-6.079338.0012

 

 

 

 

 